Title: To Thomas Jefferson from John Vaughan, 8 May 1802
From: Vaughan, John
To: Jefferson, Thomas


            Dear Sir,Philad: May 8. 1802
            Your favor enclosing D. Griffith on Longitude was recieved, & the acknowledgement for it is now enclosed—we have been attentive of late to make the acknowledgement immediate.
            We are very desirous of possessing, for the Society, Copies of the two enumerations or Census, & know not how to do it but through your kindness; I would further take the liberty of enquiring whether the Insertion of them in the 6th Vol, would not be interesting & important—
            I enclose an Extract of a letter from Mr Dunbar to me which is interesting—he is like yourself a warm friend to the encouragement of Science & letters, it would be fortunate for the Country, if these ideas became more prevalent—
            I have sent the Vaccine Virus to Mr Dunbar, & shall send more; but in order to multiply the chances of his recieving it, it would be an agreeable circumstance if your Physician could also send him a Supply by Post.—The Vaccine Innoculation gathers strength hourly, no respectable practitioner opposes it.
            I remain with respect Your obt Servt
            Jn Vaughan
            D Sir
            Since writing above, a french pamphlet has fallen into my hands, relative to purifying water—It appears, that, James Smith, in the year 6. (Three years ago), exhibited the effect of his machinery for that purpose at Brest, but before he had disclosed the secret he disappeared—without disclosing his Secret—
            The Commission, which had seen his Experiments, reported favorably to the Minister—who in reply, Stated that 1780—The marine had adopted a Machine invented by Bouibe, destined to purify Ship Water—after a trial had been made in a long Voyage of the Ship Diademe 1783. Bouibe communicated his Secret & it was adopted; nevertheless, it soon fell into disuse, the reason unknown—
            Year 6. The Minister directs a Comparison between Bouibe’s plan & Smiths—Bouibe & Smith being both absent this order remained unexecuted until the year 8—when finding one of Bouibe’s machines, & collectg all the information they could relative to Smith’s, particularly from Thaumur (who had assisted Smith) & who had analysed the purified waters—the minister gave above Directions. Year 8. floreal. Lescallier, Membre de l’Institut, arrived at Brest with Barry (ancient Commissy of Marine)—they investigate, & at last succeed, in discovering, Smith’s method, & try a Variety of experiments, which all prove Satisfactory—& decidedly give the preference to Smith’s method, which was adopted by the French & Spaniards.
            Take a Cilinderical Wooden Vessel (dimensions annexd) let the Inside be well burnt so as to be charred—6 Inches from the bottom have a crossbarred moveable frame, resting on small shoulder pieces, & supported in the middle by a Strong pin, calculated to bear a Considerable weight, cover this with a thick cloth or woolen Strainer, put a layer of Oak Bark (Ross taken off) ground so as to be open & Stringy, & crossed—then have a second circle on which a Double hair cloth is to stretched—then fill in gently the mixture viz half the Bulk of charcoal, pounded, & half the bulk of good limestone pounded, to within a foot of the Top, then 3 or 4 Inches Sand, then a Wooden Cover full of holes, & a Straining Cloth on that, on this pour the water in ten minutes, comes out purified—When the Limestone is ground, it is to be sifted, & washed in another sieve; it is to be washed until the Water comes off clear—In washing the Charcoal, there sinks to the bottom, an insoluble Sediment which is to be mixed with the washed charcoal–It is curious, that in Varying Experiments Salt water was put in & fresh water came out; they were on the point of sending an express to the Chief Consul—but after a time the water came from it brackish & afterwards Salt—The fresh water proved to be, the moisture adhering to the Substances, when the first water passed thro’, which was driven out by the Salt Water pushing on—Thus far I have got in the book which is published by Barry; Smith is Since returned, obtained a Patent & again exhibited at Brest, & obtained the approbation of Institut &c
            Young Mr Peale has not been able yet to pursue his Expt.; I find this Commission, concieve this apparatus will make salt water, less Salt, but not fresh; The application of the Sponge, sand & charcoal, appears to be Smith’s, who uses no lime, The above Description was by the Commission—This method far Superior to Lowits (of which an acct. in Bordley on rural affairs new Edition) because he put 24 drops Vitriolic acid with 1½ onz Charcoal—which is expensive & wants renewing—Smith is a Scotchman, obliged to fly on acct of his political sentiments—left Brest Suddenly, in consequence of an order for all strangers to leave the Seaports—Smith in partnership with Cuchet, has established at Paris a Manufactory, of these Machines, one the size of a Tea Urn will give 10 quarts a day, are made ornamental & fitted to Vases, Urns &c—
             If any books are Sent for to France for the Library—This pamphlet of Barry’s should be procured—Michaux has published a Valuable work on American oaks with highly finished engravings—sold here for 10 Ds. bought by Dr Barton—
            Makenzies Tour has appeared, printed here—
            Forsyth on Gardening & fruit Trees is also in the Press, it contains his method of restoring Wood & bark to Wounded trees.—
            Bouibe’s method, was a filtering Stone, in which a layer of Sand or ground Stone was placed, & a machine for raising, breaking & giving air to the Water, the water lost its bad taste of Every thing, except the taste of the Cask, & was never quite clear—Method less perfect & less Convenient, altho’ the Airing machine could be at will converted into a machine for raising water 40 feet, & be used as a fire Engine—Expence 600 Dolls—required 4 men, easily deranged & not easily repair’d—Smiths machine &c for a large Vessel would not Cost more than 12 or 15 Ds:
            27 Inch Diamt
            High 3 feet 7 Inch
            
              
                
                Circular board full of holes to let the water pass thro’, & upon this a Cloth or Woolen Strainer, loosely laid on, that it may be easily clean’d. Sand—
                  Limestone pounded, & Charcoal pounded, washed & mixed, in equal quantities by bulk Bark (oak) or Tan
              
              
            
            Vacancy six Inches—The Cock to be fixed close to the bottom, & close to the Xbarr’d frame, air holes, that the water may be impregnated with Atmospherical air above machine fit for the largest men of War & will give 225 pints of water in an hour
           